Citation Nr: 1211268	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO. 07-10 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1977 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Boston, Massachusetts. The June 2006 rating decision denied the Veteran's claims for bilateral hearing loss and tinnitus and denied his petition to reopen a claim for service connection for a low back disability.  

In May 2010, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the issues as listed above to the RO via the Appeals Management Center (AMC) for further development and so the Veteran could undergo VA examinations. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran submitted an October 2008 statement noting that he wished to withdraw his request for a hearing before a member of the Board of Veterans' Appeals. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran submitted a December 2008 audiogram from Dr. S. S., a private physician. It was in a graph format and had not been converted to an appropriate numerical form. Accordingly, this evidence requires translation by a certified specialist. See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that where audiogram in support of claim was submitted by claimant but without interpretation as to relevant regulatory provisions, medical interpretation should be obtained). 

Although the Veteran was afforded a VA audiological examination in August 2010, the audiologist's opinion is not legally adequate for the Board to conduct required appellate review. The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The appellate courts have repeatedly held that when VA conducts medical examinations, the Board must examine several factors in their evaluation. Among these factors are whether the examiner considered all available evidence; conducted appropriate clinical testing and any necessary interviews with the claimant and whether the examiner provided sufficient detail of analysis for VA adjudicators to address theories of entitlement for the benefit sought. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In August 2010, the Veteran underwent a VA audiological examination. The examiner did not address the Veteran's assertion that he experienced hearing loss beginning in service and continuously since then. The examiner opined that the Veteran's hearing loss was not related to service because his hearing was normal at his separation examination. 

This rationale is inadequate because the Court has held that even when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time (see 38 C.F.R. § 3.385), he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). On remand, the examiner must address the Veteran's assertion of continuity of symptomatology and provide a legally adequate rationale for his or her etiology opinion. 

At his VA audiological examination, the examiner diagnosed the Veteran with tinnitus and found that it was related to his bilateral hearing loss. Therefore, the issue of entitlement to service connection for bilateral hearing loss will have a substantial effect on the merits of his claim for tinnitus; the claim for tinnitus is inextricably intertwined and remanded with the Veteran's claim for service connection for bilateral hearing loss. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

The Veteran underwent a VA spine examination in May 2011. The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the lumbar spine. No etiology opinion was requested. In May 2011, the examiner provided an addendum indicating that the Veteran's claims file had been reviewed, but no opinion was provided. 

In June 2011 a second addendum was provided by a different physician. The physician opined that the Veteran's low back disability was not related to an in service injury because there were no complaints of back problems in service except for a report of back pain at his separation examination without a physical finding at the examination. This opinion is inadequate because it does not address the Veteran's May 2007 assertion that a fall in service caused his back disability. His service treatment records (STRs) reflect that in January 1977, he fell on ice. On remand, the examiner should address this contention. Further, it is unclear as to whether the physician who provided the June 2011 opinion was the same physician who examined the Veteran in August 2010. Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

Additionally, the Veteran first filed a claim for a back disability in February 1979, the sane month he separated from service. The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. On remand, the examiner should discuss whether the Veteran's DJD manifested within one year of separation. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Return the Veteran's claims file to the examiner who conducted the August 2010 examination to render an addendum opinion. If that examiner is no longer available, schedule the Veteran for a new audiological examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has bilateral hearing loss that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

      b) The examiner will be advised:

i) The purpose of the examination is to ascertain whether the Veteran has bilateral hearing loss as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

ii) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following evidence, which must be specifically addressed in the examination report:

i) The Veteran's May 2007 Substantive Appeal wherein he stated that he served in an artillery unit and worked as a field artillery surveyor.

ii) The Veteran's December 2008 statement wherein he stated that he was exposed to noise during training and on one occasion his tent was within several feet of a Howitzer that fired all night, and that since then he has had ringing in his ears and was not provided with adequate hearing protection. 

iii) Dr. S. S.'s December 2008 statement that the Veteran's hearing loss was noise-related.

iv) The report of the Veteran's August 2010 VA examination, and its May 2011 and June 2011 addenda. 




d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e) The examiner must interpret the December 2008 audiogram from Dr. S. S. into chart form in a manner that may be reviewed in accordance with the rating criteria at 38 C.F.R. § 3.385.

f) The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss began during active service, is related to any incident of service, or began within one year after discharge from active service. In particular, the examiner must respond to the inquiry as to whether, notwithstanding that the Veteran's pre-separation hearing test was "normal," hearing loss did or could have developed within one year of service, as noted in the Hensley decision, above.

g) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

h) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Return the Veteran's claims file to the examiner who conducted the August 2010 examination to render an addendum opinion. If that examiner is no longer available, schedule the Veteran for a new spine examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has a low back disability that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a low back disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) A January 1977 STR noting that the Veteran fell on ice.

ii) The Veteran's January 1979 report of medical history wherein he reported having recurrent back pain. 

iii) The Veteran's January 1979 separation examination report.




iv) His February 1979 claim form wherein he noted back pain. 

v) His May 2007 statement that his back pain was caused by his in-service fall on ice. 

vi) The report of his August 2010 VA examination and the subsequent May 2011 and June 2011 addenda. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's low back began during active service, is related to any incident of service, or began within one year after discharge from active service. The examiner must address the Veteran's argument that his in-service fall on ice caused his back disability. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


